Citation Nr: 1101038	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-29 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a low back disability with scoliosis.  

2.  Entitlement to service connection for Reiter's Syndrome (also 
claimed as a residual of dysentery).

3.  Entitlement to service connection for fibromyalgia (also 
claimed as a residual of dysentery).

4.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1949 to September 
1952.  He received numerous service awards including the Combat 
Infantryman Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina and a May 2006 rating decision of 
the RO in Los Angeles, California.  The case is currently under 
the jurisdiction of the RO in Los Angeles, California.  This case 
was previously before the Board in June 2009.  

In the June 2009 remand, the Board noted that the Veteran had 
submitted a notice of disagreement with regard to several issues 
and the claims were remanded for the RO to issue a statement of 
the case (SOC).  The RO issued an SOC in September 2010 
addressing the following issues:  entitlement to an initial 
disability rating greater than 10 percent for tinnitus; 
entitlement to a disability rating greater than 10 percent for 
anxiety reaction with conversion features; entitlement to service 
connection for Reiter's Syndrome and fibromyalgia (also claimed 
as a residual of dysentery); and entitlement to service 
connection for status post left kidney nephrectomy.  

In October 2010 correspondence that the Board construes as a 
Substantive Appeal, the Veteran perfected an appeal as to the 
claims of service connection for Reiter's Syndrome and 
fibromyaligia.  38 C.F.R. § 20.202 (2010).  As such, these issues 
are before the Board.  The Veteran has not perfected an appeal as 
to the remaining issues addressed in the September 2010 SOC and 
they are not before the Board.  

In a June 2009 decision, the Board declined to reopen a 
previously denied claim for entitlement to service connection for 
a low back disability with scoliosis.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC or Court).  In February 2010, the Court granted a 
Joint Motion for Remand, vacating and remanding the claim to the 
Board.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Claim to reopen 

In claims to reopen previously denied claims, VA must provide a 
claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should describe 
what evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To date, the Veteran has not been provided 
adequate notice; specifically of the evidence needed to establish 
entitlement to service connection for the underlying back claim.   
On remand, the Veteran should be provided with appropriate 
notice.    

Reiter's Syndrome and fibromyalgia 

With regard to the issues of entitlement to service connection 
for Reiter's Syndrome and fibromyalgia, the Veteran maintains 
that he suffered from a serious case of dysentery during his 
military service in Korea.  Among the Veteran's decorations are 
the Combat Infantryman Badge and the Purple Heart.  

The Veteran's service treatment records are negative for 
dysentery, Reiter's Syndrome, and fibromyalgia.  Private 
treatment records show that the Veteran was first diagnosed with 
Reiter's Syndrome in December 1988.  He was subsequently 
diagnosed with fibromyalgia in March 1991.  

In connection with his claim the Veteran submitted a July 2009 
statement from Dr. W.M.C. wherein the doctor opined that the 
Veteran's currently diagnosed Reiter's Syndrome and fibromyalgia 
(to include lumbar spine pain) "could" be the result of the 
Veteran having dysentery while in the military.  

To date, a VA opinion has not been obtained to determine whether 
there is a nexus between his current Reiter's Syndrome, 
fibromyalgia, and/or lumbar spine pain and his military service.  
Thus, on remand an opinion should be obtained.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bilateral hearing loss

As was noted in the Board's June 2009 remand, in his September 
2006 VA Form 9 the Veteran maintained that his hearing loss was 
much more disabling than the currently assigned noncompensable 
disability rating and had worsened since his last VA examination.  
Pursuant to the Board remand, the Veteran was scheduled for a VA 
audiological examination in April 2010; however, he failed to 
report to that examination.    

In October 2010 correspondence the Veteran indicated that he did 
report to his scheduled VA audiological examination.  However, 
the record shows that the Veteran did not, in fact, report to the 
April 2010 scheduled examination; rather, he was seen by VA for 
an audiological consultation in May 2010 at a VA facility.  At 
that time the Veteran denied hearing changes since his initial 
audiological consultation and denied new hearing aids as he found 
them unhelpful and uncomfortable to wear.  The examiner wrote 
that the Veteran's hearing had declined since his initial 
audiological examination but did not include specific results of 
audiological testing.  

Given the apparent confusion regarding the April 2010 VA 
examination, the Board finds another examination is warranted.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994). 

Included in the record is a private audiological examination 
report date in July 2006 which expressed the results graphically 
rather than numerically and the Board is unable to interpret 
these results.  On remand, the provider should be contacted to 
clarify those findings and provide numerical report.  See Savage 
v. Shinseki, --- Vet. App. ---, 2010 WL 4323411(November 3, 
2010).  

As part of the audiological examination conducted on remand, the 
July 2006 private audiological examination report should reviewed 
by the VA examiner for interpretation of the and the VA examiner 
should express those results in numerical terms.  See 38 C.F.R. 
§ 4.85 (d).  The VA audiological examiner must also fully 
describe the functional effects caused by a hearing disability in 
the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, issue 
appropriate notice on the Veteran's 
application to reopen previously denied 
claims for service connection for a low 
back disability with scoliosis.  

2.  Obtain a VA medical opinion regarding 
the likely etiology of the Veteran's 
Reiter's Syndrome, fibromyalgia, and low 
back disorder.  The claims file should be 
made available to the examiner for review.  

The examiner should note the Veteran's 
contention that he contracted dysentery 
during military service which resulted in 
complaints of back pain beginning in 1988, 
a diagnosis of Reiter's Syndrome in 1988, 
and a diagnosis of fibromyalgia in 1991.  
While service treatment records are 
negative for complaints or treatment of 
dysentery, the examiner should assume that 
the Veteran did, in fact, suffer from 
dysentery during military service.     

Based on review of the record, the examiner 
is requested to express an opinion as to 
the whether it is at least as likely as 
not that the Veteran's current Reiter's 
Syndrome, fibromyalgia, and or low back 
disorder are the result of (or aggravated) 
by disease or injury in service, as claimed 
by the Veteran.  Complete rationale for all 
opinions expressed must be provided. 

3.  Schedule the Veteran for a VA 
audiological examination to identify the 
current level of severity of the Veteran's 
hearing loss.  The Veteran should be 
notified that under 38 C.F.R. § 3.655, 
when a claimant fails to report for an 
examination scheduled in conjunction 
with a claim for increase, the claim 
may be denied.  The claims file must be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with the 
examination.  The examiner should 
specifically review the July 2006 private 
audiological report and comment on those 
results in relation to the results in June 
2004 and on re-examination.  The examiner 
should also interpret the July 2006 private 
audiological examination report and express 
those results in terms of 1000, 2000, 3000, 
and 4000 Hertz.  Finally, the examiner 
should also fully describe the functional 
effects caused by a hearing disability in 
his or her final report pursuant to 
Martinak.  

If the Veteran fails to report to the newly 
scheduled VA audiological examination, the 
examiner should interpret the July 2006 
private audiological examination report and 
express those results in terms of 1000, 
2000, 3000, and 4000 Hertz.    

4.  After completion of the above, review 
the expanded record and determine if the 
claims can be granted. If any claim remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



